Name: Commission Regulation (EEC) No 2137/84 of 25 July 1984 laying down detailed implementing rules concerning the extension of certain rules issued by producers' organizations in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  information technology and data processing;  agricultural structures and production
 Date Published: nan

 26. 7 . 84 Official Journal of the European Communities No L 196/23 COMMISSION REGULATION (EEC) No 2137/84 of 25 July 1984 laying down detailed implementing rules concerning the extension of certain rules issued by producers' organizations in the fruit and vegetables sector States should notify the Commission of the agencies they have appointed in order to implement the said arrangements ; Whereas, under Article 15b (8) of Regulation (EEC) No 1035/72, non-member producers may be required to pay certain fees provided such fees are used to cover certain costs ; whereas the Member States concerned should notify the Commission of the amount of the fees ; Whereas the rules applied by an organization may be extended to non-member producers for a period of not more than three years ; whereas the date on which the period concerned expires should be specified ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 15b thereof, Whereas Council Regulation (EEC) No 3285/83 (') lays down general rules for the extension of certain rules issued by producers' organizations or their association in the fruit and vegetables sector ; whereas detailed implementing rules covering the rules issued by those organizations should therefore be adopted ; Whereas Article 15b ( 11 ) of Regulation (EEC) No 1035/72 lays down that the list of economic areas must be forwarded to the Commission for approval ; whereas the criteria for determining whether the conditions laid down in paragraph 2 of that Article have been complied with should also be forwarded ; Whereas Article 15b (3) of Regulation (EEC) No 1035/72 lays down that the rules which Member States intend to make binding on all producers in a specific economic area must be notified to the Commission ; whereas such notification should be accompanied by additional information , in order to determine whether there are valid grounds for the request for extension ; Whereas, pursuant to Article 15b (6) of Regulation (EEC) No 1035/72, the Commission is empowered to reject or repeal the extension of the rules notified to it ; whereas provision should be made for a time limit after which the rules should be regarded as extended ; Whereas, under Article 18a of Regulation (EEC) No 1035/72, where the provisions of Article 15b ( 1 ) (c) and (d) are applied, the Member State must grant compen ­ sation to non-member producers in respect of products which have not been marketed or which have been withdrawn from the market ; whereas Member Article 1 Where Article 15b ( 11 ) of Regulation (EEC) No 1035/72 is applied , the Member States concerned shall forward to the Commission the list of economic areas referred to in paragraph 2 of that Article and any information which makes it possible to assess whether the conditions laid down in paragraph 2 of the said Article with regard to the definition of economic areas have been complied with . Article 2 Member States shall , in respect of each economic area and product covered by an application for an exten ­ sion of rules, notify the Commission of the following : 1 . the producers ' organization or association thereof which has applied for an extension of rules , the rules which it is considering extending and the effective date of extension thereof ; 2 . the number of producers who belong to that or ­ ganization or association and the total number of producers in the economic area whose production is intended essentially for marketing ; such infor ­ mation shall be given in respect of the situation obtaining at the time when the application is forwarded by the Member State concerned ; (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( J) OJ No L 130, 16 . 5 . 1984, p . 1 . O OJ No L 325 , 22 . 11 . 1983 , p . 8 . No L 196/24 Official Journal of the European Communities 26 . 7 . 84 3 . the economic area s total volume of production and the volume of production which was marketed by the producers' organization or association during the last marketing year for which figures are available ; 4 . the outcome of the consultations provided for in Article 15b ( 1 ) of Regulation (EEC) No 1035/72 . Article 3 Except for rules specified in Article 15b ( 1 ) (c) of Regulation (EEC) No 1035/72, the rules shall become binding 30 days after they have been notified to the Commission, unless a decision is taken before then by the Commission pursuant to paragraph 6 of that Article to the effect that such rules cannot be made binding. Article 4 For each economic area, Member States shall , before each marketing year, notify the Commission of the producers' organizations and other natural or legal persons which they have designated for the purpose of withdrawing products which may not be marketed or which have been withdrawn in accordance with Article 15b (9) of Regulation (EEC) No 1035/72 . Article 5 Where Article 15b (8) of Regulation (EEC) No 1035/72 is applied, Member States shall notify the Commission of the amount payable per person, by way of membership fees^ by producers who do not belong to the producers' organization or association of organizations together with the costs referred to in the first and second indents of paragraph 8 of that Article . Article 6 The period of application of any rules extended during the first three years of application of the arrangements for extension may not exceed the end of the mar ­ keting year which begins during the third year of application of the said arrangements. Article 7 Member States shall carry out checks to ensure that the conditions with regard to representativeness which are laid down in the second indent of Article 3 of Regulation (EEC) No 3285/83 have been complied with , and shall notify the Commission thereof before the end of the marketing year which begins during the third year of application of these arrangements . Article 8 Member States which have required the extension of rules shall inform the Commission and the other Member States of the rules which have been extended upon implementation of that extension . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984. For the Commission Poul DALSAGER Member of the Commission